DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 21, 23-25, 29-31, 33, 35, 37-40, and 42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2008/0161726 to Itou in view of U.S. Patent Application Publication No. 2007/0287955 to Layman et al. (hereinafter “Layman”).
For claim 21, Itou discloses a guidewire (Abstract) comprising:

	a first core element (3) (Fig. 1) (para [0020]) comprising a first material (i.e., “stainless steel,” para [0037]); and
	a second core element (2) (Fig. 1) (para [0020]) comprising a second material different from the first material (i.e, “Ni—Ti-based alloy,” para [0037]), the second core element being distal to the first core element (Fig. 1),
	wherein a proximal end of the second core element is directly welded to a distal end of the first core element (para [0029]) such that the second material of the second core element is directly bonded to the first material of the first core element (Fig. 1) (para [0029]), the first material of the first core element having greater rigidity than the rigidity of the second material of the second core element (Examiner’s Note: stainless steel as an alloy has a higher rigidity than nickel-titanium as an alloy, see para [0037]).
Itou does not expressly disclose the distal segment having a reduced cross-sectional dimension relative to a cross-sectional dimension of the proximal segment.
However, Layman teaches a distal segment having a reduced cross-sectional dimension relative to a cross-sectional dimension of a proximal segment (see Figs. 3 and/or 4, 18 being the elongate guide member, the proximal segment being in the vicinity of reference numeral “15” and the distal segment being where the cross-sectional dimension of 18 reduces from that proximal segment being in the vicinity of reference numeral “15”).
It would have been obvious to a skilled artisan to modify Itou to include the distal segment having a reduced cross-sectional dimension relative to a cross-sectional dimension of the proximal segment, in view of the teachings of Layman, for the obvious advantage of providing Itou’s guide 
For claim 23, Itou further discloses wherein the first material of the first core element comprises stainless steel (para [0037]).
For claim 24, Itou further discloses wherein the second material of the second core element comprises an alloy including nickel and titanium (para [0037]).
For claim 25, Itou further discloses wherein the distal segment is devoid of any filler material between the proximal end of the second core element and the distal end of the first core element (Fig. 1) (para [0028] and [0029]).
For claim 29, Itou further discloses wherein the distal segment includes at least two tapered segments that taper in outer diameter (22 and 25) (Fig. 1).
For claim 30, Itou further discloses wherein the distal segment includes, from distal to proximal: a first remote segment (23); a first tapered segment extending from the first remote segment (22); a first annular segment extending from the first tapered segment (21); a second tapered segment extending from the first annular segment (25); and a second annular segment extending from the second tapered segment (portion of distal segment proximal of 25).
For claim 31, Itou further discloses wherein the first core element is directly welded to the second core element within the second annular segment (Fig. 1).
For claim 33, Itou further discloses wherein the remote segment defines one of a polygonal cross-section or an annular cross-section (para [0021]).
For claim 35, Itou further discloses a sleeve (8) mounted over at least a major portion of the distal segment (Fig. 1).
For claim 37, Itou further discloses wherein the first and second core elements do not overlap in an axial direction (Fig. 1), the axial direction extending parallel to a longitudinal axis of the elongate guide member (Fig. 1).
For claim 38, Itou discloses a guidewire (Abstract) comprising:
an elongate guide member (1) (Fig. 1) (para [0020]) dimensioned for insertion within a body vessel of a subject (para [0020]), the guide member comprising a proximal segment (proximal segment of 1) and a distal segment (distal segment of 1), the distal segment including:
	a first core element (3) (Fig. 1) (para [0020]) comprising a first material (i.e., “stainless steel,” para [0037]); and
	a second core element (2) (Fig. 1) (para [0020]) comprising a second material (i.e, “Ni—Ti-based alloy,” para [0037]), the first material of the first core element having greater rigidity than a rigidity of the second material of the second core element (Examiner’s Note: stainless steel as an alloy has a higher rigidity than nickel-titanium as an alloy, see para [0037]), wherein the second core element is distal to the first core element (Fig. 1),
	wherein a proximal-most end of the second core element is directly bonded to a distal-most end of the first core element (para [0029]) such that the second material of the second core element is directly bonded to the first material of the first core element (Fig. 1) (para [0029]).
Itou does not expressly disclose the distal segment having a reduced cross-sectional dimension relative to a cross-sectional dimension of the proximal segment.
However, Layman teaches a distal segment having a reduced cross-sectional dimension relative to a cross-sectional dimension of a proximal segment (see Figs. 3 and/or 4, 18 being the elongate guide member, the proximal segment being in the vicinity of reference numeral “15” and the distal segment being where the cross-sectional dimension of 18 reduces from that proximal segment being in the vicinity of reference numeral “15”).

For claim 39, Itou further discloses wherein the first material of the first core element comprises a nickel-cobalt-chromium alloy or stainless steel (para [0037]), and the second material of the second core element comprises an alloy including nickel and titanium (para [0037]).
For claim 40, Itou further discloses wherein the proximal-most end of the second core element is bonded to the distal-most end of the first core element through a welding process (para [0029]), the welding process devoid of any filler material (Fig. 1) (para [0028] and [0029]).
For claim 42, Itou further discloses wherein the first core element is directly welded to the second core element within an annular segment of the guide member (as can be seen in Fig. 1).
Claim(s) 22 and 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Itou in view of Layman, and further in view of U.S. Patent No. 6,329,069 to Azizi et al. (hereinafter “Azizi”).
For claim 22, Itou and Layman does not expressly disclose wherein the first material of the first core element comprises a nickel-cobalt-chromium alloy.
However, Azizi teaches wherein the first material of the fire core element comprises a nickel-cobalt-chromium alloy (col. 20, lines 40-51).
It would have been obvious to a skilled artisan to modify Itou wherein the first material of the first core element comprises a nickel-cobalt-chromium alloy, in view of Azizi, because such a modification would be the simple substitution of the type of material for the first core element that would lead to the predictable result of providing a greater rigidity than NiTi.
For claim 34, Itou and Layman do not expressly disclose wherein the remote segment is heat set into a predetermined arcuate configuration.
However, Azizi teaches wherein the remote segment is heat set into a predetermined arcuate configuration (col. 17, lines 19-28).
It would have been obvious to a skilled artisan to modify Itou wherein the remote segment is heat set into a predetermined arcuate configuration, in view of the teachings of Azizi, to eliminate any effects which may have been created by the cold working occurring during rolling of the guide wire (see col. 17, lines 19-28 of Azizi).
Claim(s) 26, 36, and 41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Itou in view of Layman, and further in view of U.S. Patent Application Publication No. 20110230862 to Segner et al. (hereinafter “Segner”).
For claim 26, Itou and Layman do not expressly disclose a coil member coaxially mounted about the guide member and dimensioned to longitudinally extend to at least partially encompass and engage with each of the first and second core elements.
However, Segner teaches a coil member coaxially mounted about the guide member and dimensioned to longitudinally extend to at least partially encompass and engage with each of the first and second core elements (as can be seen in Fig. 6) (para [0047]).
It would have been obvious to a skilled artisan to modify Itou to include a coil member coaxially mounted about the guide member and dimensioned to longitudinally extend to at least partially encompass and engage with each of the first and second core elements, in view of the teachings of Segner, for the obvious advantage of increasing the amount of surface area that has a reduced sliding resistance (see para [0039] of Itou).
For claim 36, Itou and Layman do not expressly disclose wherein the sleeve comprises polyurethane and tungsten material.

It would have been obvious to a skilled artisan to modify Itou disclose wherein the sleeve comprises polyurethane and tungsten material, in view of the teachings of Segner, for the obvious advantage of giving the sleeve a radiopaque characteristic or property (see para [0030] of Segner).
For claim 41, Itou and Layman do not expressly disclose a coil member coaxially mounted about the guide member and dimensioned to longitudinally extend to at least partially encompass and engage with each of the first and second core elements.
However, Segner teaches a coil member coaxially mounted about the guide member and dimensioned to longitudinally extend to at least partially encompass and engage with each of the first and second core elements (as can be seen in Fig. 6) (para [0047]).
It would have been obvious to a skilled artisan to modify Itou to include a coil member coaxially mounted about the guide member and dimensioned to longitudinally extend to at least partially encompass and engage with each of the first and second core elements, in view of the teachings of Segner, for the obvious advantage of increasing the amount of surface area that has a reduced sliding resistance (see para [0039] of Itou).
Claim(s) 27-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Itou in view of Layman and Segner, and further in view of Azizi.
For claim 27, Itou, Layman, and Segner do not expressly disclose wherein the coil member includes a first coil segment and a second coil segment forward of the first coil segment, the first and second coil segments comprising different materials.
However, Azizi teaches wherein the coil member (106) includes a first coil segment (117) and a second coil segment (118) forward of the first coil segment (as can be seen in Fig. 13), the first and second coil segments comprising different materials (col. 15, line 64 – col. 16, line 10).

For claim 28, Itou, Layman, and Segner do not expressly disclose wherein the first coil segment has a first torsional strength and the second coil segment has a second torsional strength greater than the first torsional strength.
However, Azizi teaches that the coil member may be made from a composite material (col. 15, lines 64-66).  Azizi further teaches that platinum clad stainless steel may be used as a material for the coil member to achieve a desired springiness (col. 15, line 67 – col. 16, line 1).  Moreover, Azizi teaches varying the type and amount of material used in the different segments of the coil member to achieve the desired springiness (col. 16, lines 2-5).
It would also have been obvious to a skilled artisan to optimize the coil member, wherein the first coil segment has a first torsional strength and the second coil segment has a second torsional strength greater than the first torsional strength, given that Azizi recognizes the material(s) used in each coil segment of the coil member is a result-effective variable for achieving the result of a desired springiness (col. 15, line 64 – col. 16, line 5). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); See also In re Boesch.
Claim(s) 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Itou in view of Layman, and further in view of U.S. Patent Application Publication No. 2010/0286566 to Griffin et al. (hereinafter “Griffin”).
For claim 32, Itou and Layman do not expressly disclose wherein the distal segment further comprises: a third tapered segment extending from the second annular segment; and a third annular segment that extends from a third tapered segment, wherein the first core element is directly welded to the second core element within the third annular segment.
However, Griffin teaches 3 annular segments (104, 106, 110) and three tapered segments (113, 123, 133) (as can be seen in Fig. 1).
Additionally, Itou does teach that the first core element is directly welded to the second core element in the most proximal annular segment.
It would have been obvious to a skilled artisan to modify Itou wherein the distal segment further comprises: a third tapered segment extending from the second annular segment; and a third annular segment that extends from a third tapered segment, wherein the first core element is directly welded to the second core element within the third annular segment, in view of the teachings of Griffin and Itou, for the obvious advantage of increasing the pushability of the device by making the slope of the device from the distal end to the proximal end more constant.
Response to Arguments
Applicant’s arguments filed 3/3/21 have been fully considered, but are moot in view of the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791